MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Nov 15 2019, 9:04 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ana M. Quirk                                            Curtis T. Hill, Jr.
Muncie, Indiana                                         Attorney General of Indiana
                                                        Marjorie Lawyer-Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William Eugene Murray,                                  November 15, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1364
        v.                                              Appeal from the Delaware Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas A.
Appellee-Plaintiff                                      Cannon, Jr., Judge
                                                        Trial Court Cause No.
                                                        18C05-1610-F5-174



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1364 | November 15, 2019             Page 1 of 2
[1]   This opinion is being handed down in tandem with a companion opinion in

      Case Number 19A-CR-1350, and the issues raised by William Murray in both

      appeals are identical. Pursuant to our analysis in that case, we affirm.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1364 | November 15, 2019   Page 2 of 2